

116 HR 8366 IH: Protecting Homeowners in Bankruptcy Act of 2020
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8366IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. Dean introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to increase the amount of the allowable homestead exemption.1.Short titleThis Act may be cited as the Protecting Homeowners in Bankruptcy Act of 2020.2.Increasing the homestead exemptionSection 522 of title 11 of the United States Code, is amended—(1)in subsection (d)(1) by striking $15,000 and inserting $100,000; and(2)by adding at the end the following:(r)Notwithstanding any other provision of applicable nonbankruptcy law, a debtor in any State may exempt from property of the estate the property described in subsection (d)(1) not to exceed the value in subsection (d)(1) if the exemption for such property permitted by applicable nonbankruptcy law is lower than that amount..3.Effective date; application of amendments(a)Effective DateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.(b)Application of AmendmentsThe amendments made by this Act shall not apply to cases commenced under title of the United States Code before the effective date of this Act.